Citation Nr: 1815542	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-25 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left upper extremity disorder, to include ulnar neuropathy of the left elbow and carpal tunnel syndrome of the left wrist, and to include as secondary to the service-connected left shoulder (non-dominant) dislocation with subsequent recurrent dislocations, degenerative joint disease, grade IV anterior instability and Hill-Sachs lesion status post arthroscopy with anterior labral reconstruction and placement of four anchors and/or the service-connected left upper extremity cubital tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to October 1998.

The claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO in Houston, Texas, currently has jurisdiction over the claim.  

In May 2017, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

Upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion in November 2017.  See 38 U.S.C. § 7109(a) (2012); 38 C.F.R. § 20.901 (2017); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in December 2017 and is included in the claims file.  The Veteran and his representative were given the opportunity to provide argument and evidence in response.  

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the August 2016 Supplemental Statement of the Case (SSOC), additional pertinent medical and lay evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in January 2018.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The issue of entitlement to service connection for carpal tunnel syndrome of the left wrist, as secondary to the service-connected left shoulder (non-dominant) dislocation with subsequent recurrent dislocations, degenerative joint disease, grade IV anterior instability and Hill-Sachs lesion status post arthroscopy with anterior labral reconstruction and placement of four anchors and/or the service-connected left upper extremity cubital tunnel syndrome and/or the service-connected ulnar neuropathy of the left elbow, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence favors a finding that the Veteran's ulnar neuropathy of the left elbow is attributable to his in-service left shoulder dislocation.


CONCLUSION OF LAW

Ulnar neuropathy of the left elbow was incurred in active duty service.  38 U.S.C. 
§ 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has ulnar neuropathy of the left elbow.  See June 2012 VA examination report.

The Veteran's service treatment records (STRs) document that he dislocated his left shoulder in October 1998.  The STRs note that the Veteran reached up and grabbed hold of a rail in an attempt to climb a truck.  The step gave way, causing him to dislocate his left shoulder.  Neurological and/or left wrist symptoms are not documented in service.  However, at his May 2017 Board hearing, the Veteran testified that he was holding onto the truck in service with his left hand when his left shoulder was dislocated.  The Veteran stated that he began having left wrist problems immediately after the in-service dislocation.  See Board Hearing transcript, pages 17-18.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that the ulnar neuropathy of the left elbow was incurred in service.

In the December 2017 VA advisory medical opinion, a VA neurologist reviewed the Veteran's claims file.  The physician opined that it is at least as likely as not (at least a 50 percent probability) that the Veteran's current ulnar neuropathy of the left elbow is related to his active military service, to include the October 1998 left shoulder dislocation.  The physician reasoned that ulnar neuropathy at the elbow is the same as cubital tunnel syndrome, and occurs when the ulnar nerve is compressed due to chronic irritation, injury, or pressure/swelling of the elbow joint.  Given the Veteran's history of recurrent dislocations and surgical repair, the physician found that it is at least as likely as not that cubital tunnel syndrome/ulnar neuropathy at the left elbow is related to the Veteran's history of recurrent shoulder dislocations.  The physician noted that the Veteran was already service-connected for cubital tunnel syndrome on the left, which the physician found is the same as ulnar neuropathy/compression at the elbow.

There are no negative medical opinions on this specific issue.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for ulnar neuropathy of the left elbow have been met.  The claim is granted.  38 U.S.C. 5107(b) (2012);  38 C.F.R. § 3.102 (2017).


ORDER

The claim of entitlement to service connection for ulnar neuropathy of the left elbow is granted.


REMAND

The Veteran seeks service connection for carpal tunnel syndrome of the left wrist, as secondary to the service-connected left shoulder (non-dominant) dislocation with subsequent recurrent dislocations, degenerative joint disease, grade IV anterior instability and Hill-Sachs lesion status post arthroscopy with anterior labral reconstruction and placement of four anchors and/or the service-connected left upper extremity cubital tunnel syndrome and/or the now service-connected ulnar neuropathy of the left elbow.  

In this regard, the December 2017 VA advisory medical opinion opined that it was less likely than not (less than 50 percent probability) that the Veteran's carpal tunnel syndrome of the left wrist was aggravated by his service-connected left cubital tunnel syndrome.  See 38 C.F.R. § 3.310 (2017).  However, the physician did not provide any rationale for the opinion.  The other previously obtained VA medical opinions did not address the aggravation element of secondary service connection regarding the service-connected cubital tunnel syndrome.  Additionally, none of the VA medical opinions addressed the causation or aggravation elements of secondary service connection for the now service-connected ulnar neuropathy of the left elbow.

Once VA has provided a VA examination and medical opinion, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, a new VA medical opinion - based on a full review of the record and supported by stated rationale - is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA addendum medical opinion regarding the  Veteran's currently diagnosed carpal tunnel syndrome of the left wrist.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic file), must be made available to the physician designated, and the report of examination should include discussion of the Veteran's documented history and assertions.  

The VA examiner should address the following questions:

(a)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current carpal tunnel syndrome of the left wrist has been aggravated by his service-connected left upper extremity cubital tunnel syndrome?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(b)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current carpal tunnel syndrome of the left wrist is proximately due to or caused by his service-connected ulnar neuropathy of the left elbow?

(c)  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current carpal tunnel syndrome of the left wrist has been aggravated by his service-connected ulnar neuropathy of the left elbow?  For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


